UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT


                                     No. 99-10301
                                   Summary Calendar


WESTERN OIL & GAS JV, INC.,

                                                                        Plaintiff-Appellee,
                                          versus

LLOYD PETROLEUM CORPORATION, ETC., ET AL.,

                                                                              Defendants,
JOHN L. GRIFFITHS, an individual,

                                                                     Defendant- Appellant.


                      Appeal from the United States District Court
                          for the Northern District of Texas
                                  (3:97-CV-1990-P)

                                     January 3, 2000
Before POLITZ, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

       Lloyd Petroleum Corporation and John L. Griffiths appeal trial court rulings

on their claims of res judicata, collateral estoppel and election of remedies, and

they contend that the trial court has permitted double recovery. Our review of the

record and briefs persuades beyond peradventure that this appeal presents no

   *
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
reversible error and, accordingly, the judgment of the trial court is, in all respects,

AFFIRMED.




                                          2